Citation Nr: 0735278	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  03-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for atrophy of the right 
thigh, as secondary to a service connected right knee 
disorder.  

2.	Entitlement to service connection for a low back disorder, 
as secondary to a service connected right knee disorder.  

3.	Entitlement to an initial rating in excess of 10 percent 
for internal derangement of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in May 2004.  The case was 
remanded by the Board in July 2004.  

The veteran has claimed service connection for left leg, 
knee, and hip disabilities as secondary to his service 
connected right knee disorder.  These claims are not 
inextricably intertwined with the current appeal, and they 
are referred to the RO for  appropriate action.  See Kellar 
v. Brown, 6 Vet. App. 157 (1994).

The issues of service connection for a low back disorder and 
relating to the initial evaluation for internal derangement 
of the right knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

A motion to advance the case on the Board's docket has been 
granted.  




FINDING OF FACT

Chronic atrophy of the right thigh is not currently 
demonstrated.  


CONCLUSION OF LAW

Atrophy of the right quadriceps is not related to a service 
connected disease or injury. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2002, January 2005, and June 
2006 the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The June 2006 letter included all necessary 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

It is noted that, during the course of this appeal, the law 
applicable to secondary service connection was changed.  
Since this change in law occurred while appeal was pending, 
the Board must apply the version of the law that is more 
favorable to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  After review, the Board finds that 
the regulations in effect prior to the October 2006 change 
are more favorable to the veteran and will be applied.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is specifically claiming service connection for a 
right leg disorder, which has been further described as 
atrophy of the right quadriceps that, he believes is due to 
his service connected right knee disability.  It is noted that 
service connection for the right knee disorder was established 
by rating decision of the RO in December 2005.  In testimony 
before the undersigned, at a hearing in May 2004, the veteran 
specifically contended that this disorder were related to the 
right knee disability for which he believed service connection 
to be warranted.  While the Board acknowledges this testimony, 
it is noted that he is a layman, and, as such, is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For reasons that will be given, the Board finds that service 
connection is not appropriate for atrophy of the right 
quadriceps.  

Review of the record shows that in September 2001, the 
veteran was treated at a private facility for complaints of 
pain, swelling and giving way in the right knee.  At that 
time, it was noted that the veteran had atrophy of the right 
quadriceps that was related to patellofemoral problems with 
the right knee.  Treatment record, primarily VA outpatient 
treatment records, subsequent to this examination report do 
not demonstrate right quadriceps atrophy.  The veteran was 
afforded a specific examination to ascertain atrophy of the 
right quadriceps and, if present, whether this may be related 
to the service connected right knee disorder.  This 
examination, performed by VA in October 2006, failed to find 
atrophy of the right quadriceps.  The examiner specifically 
noted that the veteran's thigh measurements were equal and, 
while there was muscle weakness, this was bilateral and could 
be accounted for by the veteran's multiple medical diagnoses 
and advanced age.  

As there is no current demonstration of right quadriceps 
atrophy, service connection may not be established.  


ORDER

Service connection for right quadriceps atrophy is denied.  


REMAND

Review of the record regarding the veteran's low back 
disorder shows two opinions of record, dated in July 2005 and 
April 2006, that the veteran's low back disorder, 
degenerative arthritis of the lumbar spine, is not related to 
the veteran's knee disorder but is not outside the normal for 
the veteran's group.  Also of record is an August 2006 
opinion by the physician who has been treating the veteran 
for several years, that the degenerative arthritis of the 
lower back is related to right knee pain.  It is noted that 
the April 2006 also indicated that the low back disorder was 
not related to the veteran's bilateral knee disorder, rather 
than the service-connected right knee disorder, and that the 
arthritis associated with the service connected injury was 
minimal compared to that sustained in the injury that had 
occurred following service, in 1976.  It is noted that there 
is no medical opinion regarding differential disability 
relating to separate knee injuries.  Where there is a wide 
diversity of medical opinion, an additional examination 
should be performed.  Cousino v. Derwinski, 1 Vet. App. 536 
(1991).  Under these circumstances the matter relating to a 
low back disorder must be remanded for additional 
development.  

Relating to the veteran's claim for an increased evaluation 
for his right knee disorder, it is noted that by rating 
decision dated in December 2005, the RO granted service 
connection, evaluated as 10 percent disabling.  The veteran 
submitted a notice of disagreement to the evaluation.  This 
issue has not been addressed by the RO, but is before the 
Board for appellate consideration.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo an orthopedic 
examination by an examiner who has not yet 
evaluated the veteran.  The should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
the veteran's current low back arthritis 
is related to the service-connected right 
knee disorder.  The claims folder should 
be made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal, including 
that related to the evaluation of his 
service-connected right knee disorder.  If 
the determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


